DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Referring to Claim 1, the prior art of record does not disclose nor suggest it be an obvious modification wherein the bounding box at least partially surrounding a spread in range of the detected human target; and when the determined range is inside an expected region associated to a first track, adding to the first track a new detection point comprising the determined range and bounding box dimension, wherein the expected region is determined based on bounding box dimensions of detection points of the first track; Referring to Claim 20, the prior art of record does not disclose nor suggest it be an obvious modification wherein determining a range and a bounding box dimension of a bounding box of the detected human target, the bounding box at least partially surrounding a spread in range of the detected human target, and when the determined range is inside an expected region associated to a track, add to INF 2019 P 51248 USPage 5 of 11the track a new detection point comprising the determined range and bounding box dimension, wherein the expected region is determined based on bounding box dimensions of detection points of the track; Referring to Claim 21, the prior art of record does not disclose nor suggest it be an obvious modification wherein when the determined range is inside the first expected region and the second expected region, adding to the 
Claims 2-19 are dependent on Claim 1 and are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646